Citation Nr: 1214288	
Decision Date: 04/19/12    Archive Date: 04/27/12

DOCKET NO.  09-38 333	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for unspecified joint pain, to include knee pain, gout, and arthritis.

2.  Entitlement to service connection for gastroesophageal reflux (GERD), also claimed as an ulcer.

3.  Entitlement to service connection for headaches, to include as secondary to service-connected post traumatic stress disorder (PTSD).

4.  Entitlement to service connection for sleep problems with shortness of breath, to include as secondary to PTSD.

5.  Entitlement to service connection for hypertension.

6.  Entitlement to service connection for erectile dysfunction, to include as secondary to PTSD.

7.  Entitlement to service connection for an acquired psychiatric disability other than PTSD, claimed as nerve problems.

8.  Entitlement to an earlier effective date for the grant of service connection for PTSD.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Heneks, Counsel


INTRODUCTION

The Veteran served on active duty from February 1969 to February 1972.  The Veteran served in Vietnam from August 1969 to August 1970.

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a December 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri and from a November 2009 rating decision of the RO in Roanoke, Virginia, which denied the benefits sought on appeal.  The appeal is currently under the jurisdiction of the Roanoke RO.

In January 2012, the Veteran presented testimony at a personal hearing conducted in Roanoke before the undersigned who was designated by the Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 7107(c) (West 2002) and who is rendering the determination in this case.  A transcript of this personal hearing is in the Veteran's claims folder.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Board observes that additional development must be undertaken before a decision can be reached in the above matters.  The Veteran has identified additional post-service treatment records that have not been associated with the claims file.  Further, the record reflects that proper notice and VA examinations should be provided to the Veteran.

Unspecified joint pain/gout

The Veteran testified that he began experiencing problems with gout while serving in Vietnam.  He stated that he did not see a doctor right away when he got back and that his joint problems were not indicated on his Reserve physicals.  However, the Veteran reported that he knew he had issues with his joints.  The Veteran testified that he saw Dr. Stephen Vaughn about six months after he got out of the service and saw him periodically for treatment of flare-ups, pain, and inflammation.

The Board observes that there are no service treatment records indicating treatment for joint pain or gout.  On his March 2008 claim, he reported that his joint pain began in March 2001.  An April 2003 VA treatment record reflected that the Veteran had not had a gout attack since September 2002.  In July 2004, he reported arthritis in his right shoulder.  However, there does not appear to be a diagnosis of arthritis or finding of chronic joint pains of record.  

Nevertheless, the Board concludes that a remand is necessary to obtain private treatment records from Dr. Vaughn.  A request for all records from this physician should be made for the dates of 1972 to the present.  38 C.F.R. § 3.159(c)(1).

GERD/ulcer

The Veteran testified that he believes he developed GERD from the medication he takes for his joints.  He also reported that he experienced stomach problems during service but not as bad.  On his March 2008 claim, he reported that his reflux began in August 2000.

There are no service treatment records showing stomach problems, GERD, or ulcers.  A February 2010 VA record showed that the Veteran had acid reflux and antral erosion.  This record referenced a March 2009 EGD which revealed a hiatal hernia.  

The Board observes that the Veteran appears to be contending that he has GERD as secondary to joint pain/gout.  As the Veteran has not been provided with the duty to notify and assist provisions regarding how to substantiate a claim for GERD/ulcer on a secondary basis, he must be provided such on remand.  

Headaches

The Veteran testified that he developed headaches from dealing with stress and other problems in service.  He did not seek treatment during service but instead self treated with aspirin.  The Veteran reported that currently his doctors are attributing his headaches to his nerves and anxiety.

There are no service or post-service treatment records documenting headaches.   

As the Veteran appears to be asserting that his headaches are secondary to his service-connected PTSD, a remand is necessary to provide him with the notice information on how to substantiate this claim on a secondary basis.

Additionally, the Board concludes that because the Veteran is service-connected for PTSD and because he has asserted that he has headaches and that his doctors have told him that his headaches are related to his "nerves and anxiety," which he is competent to report, that a remand is necessary for a VA examination.  38 C.F.R. §§ 3.159(c)(4), 3.310.

Sleep problems with shortness of breath

The Veteran claimed that his sleep problems began in 1971.  There are no in-service records documenting sleep problems.  A June 2009 VA treatment record noted that the Veteran reported that his sleep problems improved with he stopped consuming alcohol.  An April 2010 VA record indicated that the Veteran's PTSD caused difficulty sleeping that he coped with by drinking.  The Veteran testified that he was told by his doctors that he should do a sleep study for sleep apnea.  There is currently no diagnosis of a sleep disorder of record.  

The Board finds that a remand is necessary to provide the Veteran with notice regarding how to substantiate his claim for a sleep disorder as secondary to his service-connected PTSD.  Additionally, as there is an indication that the Veteran might have a sleep disorder related to his service-connected PTSD, a remand for a VA examination is necessary.  38 C.F.R. §§ 3.159(c)(4), 3.310.

Hypertension

The Veteran testified that he had high blood pressure readings on his initial physical when entering service.  He reported that he has been on blood pressure medications since six months after his separation from service that were prescribed by Dr. Vaughn.

On his November 1971 separation examination, the Veteran had a blood pressure reading of 120/90.  A February 1977 examination showed a blood pressure reading of 170/100 and the Veteran marked that he had "high or low blood pressure" on the accompanying report of medical history.  It was noted that the Veteran was treated by Dr. Stoot at Hopewell since November 1976.  The Veteran had a blood pressure reading of 142/100 on a March 1981 examination and on the report of medical history, it was noted that the Veteran had high blood pressure related to anxiety but he was not taking medication.  

The first post-service treatment records associated with the claims file date in 1991.  In an October 1991 VA record, the Veteran reported that hypertension and nerve problems were his only health concerns.  An August 2002 VA record noted that the Veteran was followed in the community for hypertension.  

The Board notes that the term "hypertension" refers to persistently high arterial blood pressure.  Medical authorities have suggested various thresholds ranging from 140 mm. Hg systolic and from 90 mm. Hg diastolic.  Dorland's Illustrated Medical Dictionary 1138 (30th ed. 2003).  Dorland's at 889.  For VA disability purposes, hypertension means diastolic pressure of predominantly 90 mm. or more or isolated systolic pressure of predominantly 160 mm. or more with diastolic pressure of less than 90 mm.  Hypertension must be confirmed by readings taken two or more times on at least three different days.  38 C.F.R. § 4.104, Diagnostic Code 7101, Note (1).  For hypertension to be 10 percent disabling, diastolic pressure must be predominantly 100 or more, or systolic pressure must be predominantly 160 or more, or; minimum evaluation for an individual with a history of diastolic pressure predominantly 100 or more who requires continuous medication for control.  38 C.F.R. § 4.104, Diagnostic Code 7101.

The Board concludes that a remand is necessary to obtain post-service treatment records from Dr. Vaughn dated from 1972 to the present.  Attempts should also be made to obtain records from Dr. Stoot at Hopewell who treated the Veteran in 1976 as reflected on his February 1977 report of medical history.  The Board observes that the Veteran testified that he also sought treatment at Hopewell in the 1980s and saw Dr. Gerand.  It is not clear from the Veteran's testimony if Hopewell is the name of the facility or the town where the treatment was provided.  Clarification should be sought from the Veteran on remand.

Additionally, the Board finds that the Veteran should be afforded a VA examination in connection with his claim based on his blood pressure readings in-service and shortly after service.  38 C.F.R. §§ 3.159(c)(4).

Erectile dysfunction

During the hearing, the Veteran's representative indicated that the erectile dysfunction might be related to his service-connected PTSD.  Again, the Veteran has not been provided with a duty to notify and assist letter regarding how to substantiate a claim on a secondary basis and he should be provided with this notice on remand.

A June 2007 VA treatment entry reflected that the Veteran reported erectile dysfunction for the past two years.  The Board concludes that because the Veteran is service-connected for PTSD and because he has asserted that he has erectile dysfunction, which he is competent to report, that a remand is necessary for a VA examination.  38 C.F.R. §§ 3.159(c)(4), 3.310.

Acquired psychiatric disability other than PTSD

EED for the grant of service connection for PTSD

In March 2008, the Veteran filed a claim for PTSD and depression.  The Veteran indicated that he never had night sweats, dreams, problems concentrating, and staying focused before his service.  A December 2008 rating decision denied his claim for PTSD.  In June 2009, the Veteran filed a notice of disagreement (NOD) stating that he "disagreed with the decision to deny any of these conditions I have to not be military related."  He then noted that he continued to suffer with nerve problems and stress and that he was scheduled to see a psychologist later that week.  An August 2009 statement of the case (SOC) was issued and the Veteran filed a timely substantive appeal in September 2009.  

At the same time, as indicated by a July 2009 duty to notify and assist letter, the RO also interpreted the Veteran's reports of nerve problems and stress to be a new claim.  A November 2009 rating decision denied the claim for nerve problems.  The Veteran perfected this appeal as well.

On June 2, 2010, VA received correspondence from the Veteran inquiring about his PTSD claim.  A February 2011 rating decision granted entitlement to service connection for PTSD and assigned an effective date of June 2, 2010.  The RO indicated that the claim was considered reopened as new and material evidence was associated with the claim.  It was noted that the effective date of June 2, 2010 was assigned as that was the date VA received the Veteran's reopened claim.  

During the hearing, the Veteran's representative asserted that the Veteran's claim for PTSD could have been granted before it was.  Because it appears that the RO misconstrued the June 2, 2010 statement as a claim to reopen the claim for PTSD which was already in appellate status, the Board will accept the Veteran's representative's statement made in January 2012 as a NOD with the February 2011 rating decision.  

Because this matter has not been addressed by the RO in the first instance, this issue must be remanded.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the Board addresses a question that has not been addressed by the agency of original jurisdiction, the Board must consider whether the claimant has been prejudiced thereby).  Additionally, when there has been an adjudication of a claim and a NOD as to its denial, the claimant is entitled to a SOC.  See 38 C.F.R. § 19.26.  Thus, a remand for issuance of an SOC on the issue of entitlement to an earlier effective date for the grant of service connection for PTSD is necessary.  Manlincon v. West, 12 Vet. App. 238 (1999).  However, this issue will be returned to the Board after issuance of the SOC only if perfected by the filing of a timely substantive appeal.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997).

With regard to the claim for an acquired psychiatric disability other than PTSD, the Veteran's representative indicated during the hearing that the Veteran still desired to have this claim considered as separate from his already service-connected PTSD.  Thus, this claim remains in appellate status.  

As reflected above, the Board is remanding to obtain additional treatment records.  Because additional treatment records obtained on remand could potentially pertain to this claim, the Board will address this claim after the additional development has been completed.

Finally, on remand VA treatment records dated from June 2010 to the present should be associated with the claims file.  The Veteran also identified receiving treatment from Dr. John Strange who is now in the Fairfax, Virginia area in approximately 2002; and Poplar Springs and Ararando (ph) from the 1980s to the present.  Attempts to locate these records should be made on remand.  

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with the duty to notify and assist information regarding how to substantiate his claims for headaches, sleep problems, and erectile dysfunction as secondary to his service-connected PTSD.  Additionally, provide the Veteran with the duty to notify and assist information regarding how to substantiate his claim for GERD/ulcer as secondary to his claim for unspecified joint pain/gout.

2.  After securing any necessary releases and clarification from the Veteran, obtain private treatment records from Dr. Steven Vaughn who is practicing in Petersburg dated from 1972 to the present as identified by the Veteran on pages 6, 19, and 24 of the hearing transcript; Dr. Stoot at Hopewell who treated the Veteran in 1976 as reflected on his February 1977 report of medical history and Dr. Gerand (ph) at Hopewell who treated the Veteran in the 1980s as identified by the Veteran on page 28 of the hearing transcript; Dr. John Strange who is now in the Fairfax, Virginia area in approximately 2002 as identified by the Veteran on page 24 of the hearing transcript; and Poplar Springs and Ararando (ph) from the 1980s to the present as identified on pages 14 and 27 of the hearing transcript. 

3.  Obtain VA treatment records dated from June 2010 to the present.

4.  After the above development has been undertaken, schedule the Veteran for a VA examination to evaluate his claims for headaches, sleep disorder, and erectile dysfunction, to include as secondary to service-connected PTSD.  A copy of the claims folder and this REMAND must be made available to the examiner in conjunction with the examination.  The examination report must include responses to the each of the following items:

Based on a review of the claims folder and the examination findings, including the service treatment records, private treatment reports, and VA treatment records, the examiner should opine as to the relationship, if any, between the Veteran's service-connected PTSD and any headaches, sleep disorder, and erectile dysfunction.  To the extent possible, (likely, unlikely, at least as likely as not) the examiner should opine whether headaches, sleep disorder, or erectile dysfunction was either (a) proximately caused by or (b) proximately aggravated by his service-connected PTSD.

5.  After the development in 2-3 has been undertaken, schedule the Veteran for a VA examination to evaluate his claim for service connection for hypertension.  A copy of the claims folder and this REMAND must be made available to the examiner in conjunction with the examination.  The examination report must include responses to the each of the following items:

Based on a review of the claims folder and the examination findings, including the service treatment records, private treatment reports, VA treatment reports, the examiner should state a medical opinion as to the likelihood (likely, unlikely, at least as likely as not) that any current hypertension had its onset during or was otherwise causally or etiologically related to his symptomatology in military service (February 1969 to February 1972) as opposed to its being more likely due to some other factor or factors.  The examiner should observe the November 1971 blood pressure reading of 120/90, February 1977 reading of 170/100, and March 1981 reading of 142/100 when making his conclusions.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.)

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Since it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1 (2011), copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

6.  An SOC, containing all applicable laws and regulations, on the issue of entitlement to an earlier effective date for the grant of service connection for PTSD must be issued.  Manlincon, 12 Vet. App. 238.  The Veteran should be advised of the time period in which to perfect his appeal.  Only if the Veteran's appeal as to this issue is perfected within the applicable time period, then such should return to the Board for appellate review.  

7.  When the development requested has been completed, the case should be reviewed by the RO on the basis of additional evidence.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case (SSOC) and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
MARK W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


